Citation Nr: 0625613	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-44 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chondromalacia of the 
right and left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran had active service from February 1976 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in Montgomery, Alabama.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is of record.


FINDING OF FACT

Competent medical evidence of record shows that bilateral 
knee problems began in service and have been present on a 
recurrent basis since then; the now diagnosed bilateral 
chondromalacia of the patella is reasonably the result of 
service.

CONCLUSION OF LAW

Chondromalacia of the right and left knee was incurred in 
service.  38 U.S.C.A. §§ 1131, 1132, 1154, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
analyzed at this juncture given the favorable outcome 
detailed immediately below.

Analysis

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R.§ 3.303. 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection under this theory, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

As an initial matter, the Board finds the veteran's testimony 
at the December 2005 hearing to be entirely credible and 
fully consistent with the clinical documentation of record.  
There, the veteran testified that he injured his knees in 
service after falling down an icy hill while returning to his 
barracks at Fort Meade, Maryland.  The veteran testified that 
the morning after the fall, he experienced pain and swelling, 
causing him to seek treatment.  The veteran further stated 
that at that time, they placed him on a month to month 
profile, drained both knees of fluid, and instructed him to 
avoid activity for a month.  The veteran also testified that 
the knee condition recurred, and he was again placed on 
restricted duty for another month.  The veteran's service 
medical records confirm this injury, and related treatment 
throughout the veteran's active service.

The record contains competent medical evidence establishing a 
current disability.  During the veteran's most recent VA 
examination in October 2003, the examiner noted narrowing of 
the joint spaces and chondromalacia of both knees.  The 
veteran had 0 to 130 degrees range of motion with increased 
pain on motion.  Tenderness was noted over the anterolateral 
joint line region and patellar grind tests were positive for 
both knees.  The examiner further noted subjective complaints 
of pain during range of motion testing, stating that pain 
could further limit the veteran's function during increased 
use.  

The record also contains competent medical evidence of in-
service incurrence of an injury.  Review of the veteran's 
service medical records indicates that his symptoms were 
recurrent, and that he received medical attention throughout 
service.  Upon examination one month before separation, it 
was noted that the veteran had a history of painful knees.  
The veteran checked having had swollen or painful joints and 
locked knees.  A prior examination in March 1976 found that 
the veteran did not have abnormality of the bone, however 
moderate distention of the suprapatellar pouch was noted.  
Finally, an April 1976 examination diagnosed the veteran as 
having recurrent traumatic effusion of the knee.  

The Board acknowledges that the veteran was involved in a 
post-service motor vehicle accident in February 2001.  The 
veteran suffered extensive back and shoulder injury during 
this accident, and sustained minimal damage to his right 
knee.  In a February 2001 treatment note from the veteran's 
private physician, moderate tenderness from manipulation of 
the right knee was noted.  An additional private physician 
note dated March 2001 notes only a contusion on the right 
knee as a result of the accident.  As previously discussed, 
competent medical evidence exists diagnosing the veteran with 
recurrent traumatic effusion of the knee during service, a 
far more serious condition.  Because the veteran's knee 
condition did not originate from the accident, the occurrence 
of the accident, without more, is insufficient to deny the 
veteran's claim.  The possibility that the accident may have 
aggravated the veteran's original condition does not diminish 
the probative value of competent medical evidence 
establishing the veteran's current disability, and in-service 
incurrence of that disability.  

Similarly, the lack of evidence establishing post-service 
treatment for the veteran's knee condition is not dispositve 
of the probative evidence of record indicating continuity of 
symptomatology during and after service.  As previously 
mentioned, the veteran was originally diagnosed with a 
recurrent  knee condition, and placed on a month to month 
profile.  Additionally, the veteran testified that he 
continued to experience knee pain from the in-service injury 
for many years after separation.  

The veteran's service medical records, and current medical 
records clearly reveal a current disability, in-service 
injury, and continuity of symptomatology as required by law.  
It is for this reason, that service connection may be granted 
under 38 C.F.R. § 3.303, despite the lack of an official 
examiner statement linking his current disability to his 
active service.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102. 

Although the evidence in this regard is not unequivocal, the 
Board finds that the medical evidence of record provides a 
reasonable doubt which must be resolved in the veteran's 
favor.  Accordingly, the Board concludes that the 
preponderance of the evidence is in favor of the veteran's 
claims for entitlement to service connection for 
chondromalacia of theright and left knee. 


ORDER

Service connection for chondromalacia of the right and left 
knee is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


